Citation Nr: 1119273	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension secondary to a service-connected disability.

2.  Entitlement to service connection for a right elbow disability secondary to a service-connected disability.

3.  Entitlement to service connection for shortening of the right leg secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2006 and April 2007 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board in a June 2009 decision, among other things, remanded the issues remaining on appeal for additional development.  

The issues of entitlement to service connection for hypertension and a right elbow disability secondary to a service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Shortening of the right leg was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.


CONCLUSION OF LAW

Shortening of the right leg was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2007 and October 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2009 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  Although the Veteran testified in October 2008 that his doctor had stated that compensating for his knee disability had caused his right leg shortening, he has not provided sufficient information for VA to assist him in obtaining additional evidence as to this matter.  It is significant to note that the Veteran was informed by VA correspondence over the course of this appeal of the evidence received and that it was his responsibility to provide evidence in support of his claim or information so that VA could assist him in obtaining copies of any pertinent evidence.  In correspondence dated in March 2011 he reported that he had no additional evidence to submit in support of his appeal.  The Board finds that further attempts to obtain additional evidence as to the issue addressed in this decision would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained concerning the issue addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.


Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 9West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, the Veteran's service treatment records are negative for complaint, treatment, or diagnosis for right leg shortening.  Service connection has been established including for degenerative joint disease of the lumbar spine, torn meniscus of the left and right knees, and chondromalacia patella of the left and right knees.  In statements and testimony in support of his claim the Veteran asserted that his right leg length shortening was due to his right knee traumatic arthritis and compensation for his service-connected disabilities.  At his October 2008 hearing he testified that the disorder was due to wear and tear from his military training and injuries incurred during service.

VA treatment records dated in March 2005 revealed a one inch right lower extremity length discrepancy as compared to the left.  No opinion as to etiology was provided.  A July 2006 VA examination report noted the right leg was shorter than the left by 1/2 inch.  

A December 2009 VA examination report noted a bone scan in 2006 revealed right leg length of 87.6 centimeters (cm) and left leg length of 88.6 cm.  It was noted there was no history of trauma, bone neoplasm, osteomyelitis, inflammation, pain, fracture site motion, deformity, bone abnormality, joint abnormality, genu recurvatum, bone disease, or malunion of the os calcis or astragalus.  The examiner noted there was no documentation of leg shortening in service and that the diagnosis was first provided in 2005.  In a January 2011 addendum report the examiner noted that the records were reviewed and that it was less likely that the Veteran's leg length discrepancy was proximately due to a service-connected disability or had been permanently aggravated by the service-connected disabilities of asthma, knee condition, spine condition, or bipolar disorder.  It was noted, in essence, that there was no evidence of the disorder during active service and no medical report relating the disorder to a service-connected disability.

Based upon the evidence of record, the Board finds that the Veteran's shortening of the right leg was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.  Although records show the Veteran has disabilities, including to the knees and back, as a result of service, there is no competent evidence relating his leg length discrepancy to a service-connected disability.  The Board finds the December 2009 and January 2011 VA medical opinions are persuasive that the Veteran's right leg length discrepancy was not manifest in service and neither developed nor was permanently aggravated by a service-connected disability.  These opinions are shown to have been based upon review of the evidence of record and a thorough examination of the Veteran with adequate rationale for the etiology opinions.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran is not competent to offer opinions on questions of medical causation as to whether this disorder was incurred or aggravated as a result of a service-connected disability.  There is no competent evidence of record indicating the disorder is related to active service.  Therefore, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for shortening of the right leg secondary to a service-connected disability is denied.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his remaining service connection claims.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the June 2009 remand instructions included that the Veteran be scheduled for a VA examination for opinions as to whether a hypertension disability was proximately due to, or the result of, service-connected knee, low back, or neck disabilities or psychiatric medications and whether a current right elbow disability was proximately due to, or the result of, his service-connected knee disabilities.  Although the examiners found theses disabilities were not related to service or a service-connected disability, the provided rationales for the opinions did not address the June 2006 VA medical opinion that the Veteran's hypertension had been aggravated by weight gain due to an inability to exercise nor the Veteran's claim that he sustained a right elbow injury in falls due to his knee disabilities.  

The Board also notes that a March 1979 report of medical history associated with the Veteran's enlistment examination noted fractures to the right hand, radius, and ulna and a right hand bullet wound prior to service.  VA treatment records dated in May 2006 show the Veteran reported his back was greatly improved with exercise and that in November 2006 he was advised to exercise to lose weight.  These reports appear to be inconsistent with the opinion of the June 2006 VA medical opinion stating the Veteran was unable to exercise.  At his October 2008 hearing the Veteran also testified that he had sustained injuries to his right elbow in two separate falls due to knee problems and that he had received VA treatment for the injuries.  The available record includes an April 2005 report noting he reported an injury to his elbow in a fall a year earlier, but no earlier VA evidence associated with the initial injury.  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues remaining on appeal.  He should be specifically requested to provide sufficient information to identify and locate any existing records related to his claimed right elbow injuries.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Upon receipt of additional information or if no additional information is received then upon a finding that additional VA efforts to obtain pertinent evidence would be futile, the Veteran's claims file should be returned to the December 2009 and January 2011 VA examiners, if available, for clarification of the provided opinions.  They should be requested to provide additional rationale addressing the June 2006 VA medical opinion indicating that the Veteran's hypertension had been aggravated by weight gain due to an inability to exercise and addressing the Veteran's claim that he sustained right elbow injuries in falls due to his service-connected knee disabilities.

If the examiners are unavailable, the Veteran should be scheduled for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that (a) a hypertension disability was proximately due to, or alternatively, aggravated by, service-connected knee, low back, or neck disabilities or psychiatric medications and (b) a current right elbow disability was proximately due to, or alternatively, aggravated by service-connected knee disabilities.  The opinions must address all relevant evidence of record, including the June 2006 VA medical opinion indicating that the Veteran's hypertension had been aggravated by weight gain due to an inability to exercise and the Veteran's claim that he sustained right elbow injuries in falls due to his service-connected knee disabilities.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


